DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maru et al. (US 2019/0302923)
	Regarding claim 1:
	Maru discloses:
A touch sensing device, comprising: 
an oscillation circuit comprising a sensing inductor disposed inside a touch member that is a part of a cover of an electronic device, the oscillation circuit being configured to generate an oscillation signal according to whether a touch has occurred through the touch member (paragraph 39: sensor signal 4 is the oscillation signal); 
a signal processor configured to convert the oscillation signal into a digital sensing signal (paragraphs 41-42); 
a reference signal generator configured to update a reference signal based on the digital sensing signal (paragraph 45: "modifying the driving frequency"); and 
a signal detector configured to output a detection signal by detecting whether the touch has occurred through the touch member, based on the reference signal and the digital sensing signal (paragraph 44, where the reference signal is used with the mixer to extract these components as per, e.g., paragraph 42).
Regarding claim 2:
Maru discloses:
wherein the oscillation circuit further comprises an inductor circuit including the sensing inductor, and having an inductance according to whether the touch has occurred through the touch member (paragraph 35); 
a capacitor circuit including a capacitor connected to the sensing inductor, and having a capacitance according to whether the touch has occurred through the touch member (paragraph 35); and 
an amplification circuit having a resonance frequency determined by the inductor circuit and the capacitor circuit, and configured to generate an oscillation signal according to whether the touch has occurred through the touch member (paragraph 35).
Regarding claim 10:
Maru discloses:
An electronic device, comprising: 
a cover disposed on an outside of the electronic device (paragraph 20); 
a touch switch unit comprising a touch member that is a part of the cover (paragraph 26).
All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is necessary.
	Regarding claim 11:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
 
Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 3:
	The closest prior art of record, Maru, does not teach or suggest wherein the reference signal generator comprises: a reference operator configured to obtain a reference delta value by reading a current reference signal and a current digital sensing signal, after initialization; a reference determiner configured to determine whether an absolute value of the reference delta value is equal to zero; and a reference setter configured to: maintain a previous reference signal, in response to the absolute value of the reference delta value being equal to zero; and in response to the absolute value of the reference delta value not being equal to zero, compare the absolute value of the reference delta value with a reference maximum change value, and change the reference signal according to a result of the comparing of the absolute value of the reference delta value with the reference maximum change value. Although Maru updates the reference signal it does so in a different way.
	Regarding claim 4:
	It is dependent on claim 3.
Regarding claim 5:
The closest prior art of record, Maru, does not teach or suggest wherein the reference signal generator is further configured to receive the detection signal, and maintain the reference signal as a previous reference signal in response to the detection signal being at a high level.
Regarding claim 6:
The closest prior art of record, Maru, does not teach or suggest wherein the signal detector comprises: a first operator configured to subtract the reference signal from the digital sensing signal to generate a first difference signal; and a first detector configured to compare the first difference signal with a first threshold value, and generate a first detection signal having a high level in response to the first difference signal being greater than the first threshold value. Maru processes uses the reference and digital sensing signals as per, e.g., paragraph 42, but does not follow this exact process.
Regarding claim 7:
The closest prior art of record, Maru, does not teach or suggest wherein the signal detector comprises: a first signal detector configured to detect whether pressing has occurred through the touch member, based on the reference signal and the digital sensing signal; and a second signal detector configured to detect whether contact has occurred through the touch member, based on the reference signal and the digital sensing signal. Maru appears to only detect pressing, or at least only one thing.
Regarding claim 8:
It is dependent on claim 7.
	Regarding claim 9:
	It contains similar language to claim 7.
	Regarding claims 12-18:
	They contain language already discussed with respect to earlier claims.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant had argued that the reference used to reject claims 1-2, 6-11, and 15-18 was disqualified because it was made by the joint inventors of the present application and was published less than a year before the effective filing date of the instant application.
In light of this that rejection has been withdrawn. Some of these claims have now been rejected as anticipated by Maru as discussed above. Due to the reason for this change this Office Action has been made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694